DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1, 5 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Craven (US 2005/0226701).
Regarding claim 1, Craven discloses a surgical screw (1) comprising: a head (6) having countersinking nibs (30, 32); a shank (2) that extends from the head and includes: a knurled portion having a constant diameter (18); and a threaded portion (10); and cutting flutes (120) opposite the head.  
Regarding claim 5, Craven discloses the screw of claim 1, wherein the screw is a self-tapping screw (¶48).  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 6-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Moore, III et al. (US 6402757), hereinafter “Moore”, in view of Craven.
Regarding claim 6, Moore discloses a screw (40) comprising: a head (16) having countersinking nibs (22); a shank (46) that extends from the head and includes: a threaded portion (48); and cutting flutes (32) opposite the head, further defining a thru hole (49) that extends a length of the screw and configured for a K wire (FIG. 1).  However, Moore is silent regarding a knurled portion of the shank. Craven discloses a screw (1) comprising: a head (6) having countersinking nibs (30, 32); a shank (2) that extends from the head and includes: a knurled portion (18); and a threaded portion (10); and cutting flutes (120) opposite the head. It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention, to combine the knurled portion of Craven with the screw of Moore, in order for the screw to further grind and secure into the site. In this case, part of the unthreaded shank portion of Moore would be formed with a knurled surface.
Regarding claim 7, Moore discloses a kit (FIGS. 1-15) comprising: a surgical screw (40) comprising: a head (16) having countersinking nibs (22); a shank (46) that extends from the head and includes: a threaded portion (48); and cutting flutes (32) opposite the head, a measuring device (100); and a driver (150) for the screw.  However, Moore is silent regarding a knurled portion of the shank. Craven discloses a screw (1) comprising: a head (6) having countersinking nibs (30, 32); a shank (2) that extends from the head and includes: a knurled portion (18); and a threaded portion (10); and cutting flutes (120) opposite the head. It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention, to combine the knurled portion of Craven with the screw of Moore, in order for the screw to further grind and secure into the site. In this case, part of the unthreaded shank portion of Moore would be formed with a knurled surface.
Regarding claim 8, Moore as modified by Craven teach the kit of claim 7, and Moore further teaches a Kirschner guide wire (70).  
Regarding claim 9, Moore as modified by Craven teach the kit of claim 8, except wherein the Kirschner guide wire is a 0.45 Kirschner guide wire.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to use a 0.45 Kirschner guide wire, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.
Regarding claim 10, Moore as modified by Craven teach the kit of claim 8, wherein the kit is a sterile pre-packaged instrument pack (known in surgical art). 
Claims 2-4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Craven in view of Humphreys et al. (US 2014/0066945), hereinafter “Humphreys”.
Craven discloses the screw of claim 1, except wherein the head has a stepped driving portion, comprising two driving indents, each driving indent having a different depth, wherein each of the driving indents is a Torx, square, double-square, triple-square, double hex, pentalobe, aster, clutch, pentagon, bristol, oval, or tri-lobe configuration.  Humphreys teaches a screw (34) comprising a head (76) having a stepped driving portion (52, 54), comprising two driving indents, each driving indent having a different depth, wherein each of the driving indents is a Torx, square, double-square, triple-square, double hex, pentalobe, aster, clutch, pentagon, bristol, oval, or tri-lobe configuration (¶37). It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention, to combine the stepped driving portion of Humphreys with the screw of Craven, in order to enhance the grip between screw and driver. In this case, one would form the screw of Craven having a stepped driving portion as per Humphreys.
Claims 11-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Moore in view of Craven, and further in view of Humphreys.
Moore as modified by Craven teach the kit of claim 7, except wherein the head has a stepped driving portion, comprising two driving indents, each driving indent having a different depth, wherein each of the driving indents is a Torx, square, double-square, triple-square, double hex, pentalobe, aster, clutch, pentagon, bristol, oval, or tri-lobe configuration.  Humphreys teaches a screw (34) comprising a head (76) having a stepped driving portion (52, 54), comprising two driving indents, each driving indent having a different depth, wherein each of the driving indents is a Torx, square, double-square, triple-square, double hex, pentalobe, aster, clutch, pentagon, bristol, oval, or tri-lobe configuration (¶37). It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention, to combine the stepped driving portion of Humphreys with the screw of Moore as modified by Craven, in order to enhance the grip between screw and driver. In this case, one would form the screw of Moore in view of Craven having a stepped driving portion as per Humphreys.
Response to Arguments
In response to Applicant's argument that the knurled area of Craven does not have a constant diameter because the flute changes the diameter at the location of the flute, Examiner respectfully disagrees. The diameter is a property of the circular cross section of the cylindrical knurled portion. The diameter of the cylinder does not change, i.e., it is not tapered or otherwise fluctuating in diameter. The flute is merely cut out of the cylinder but does not preclude it from comprising a constant diameter. Therefore, Craven meets the claim.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OLIVIA C CHANG whose telephone number is (571) 270-5017. The examiner can normally be reached Monday-Friday, 7:30AM-5:00PM.
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, KEVIN TRUONG, at (571) 272-4705. The fax phone number for the organization where this application or proceeding is assigned is 571 -273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/OLIVIA C CHANG/Primary Examiner, Art Unit 3775